ORDER
PER CURIAM.
The court considers whether this appeal should be transferred to the United States Court of Appeals for the Sixth Circuit.
This is an appeal in an action asserting violation of Jerry Wayne McNeely" s rights under the Civil Rights Act of 1871, specifically 42 U.S.C. §§ 1983 and 1985.
This court is a court of limited jurisdiction, which does not include jurisdiction in this matter. 28 U.S.C. § 1295. Rather, the proper forum is the United States Court of Appeals for the Sixth Circuit.
Accordingly,
It Is OrdeRed That:
The appeal is transferred to the United States Court of Appeals for the Sixth Circuit pursuant to 28 U.S.C. § 1631.